DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 3-10 and 13-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  

Claim(s) 11 do/does not follow the convention of separating distinct elements/steps of the claims with line spacings or line indentations.  MPEP 608.01(i) expressly states, “… Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  In this case, Claim 11 recites “a controller” performing at least 3 distinct steps/acts (i.e., “receiving…”; “calculating…”; “sending…”); however, the claim as presented fails to delineate these steps/acts in accordance with MPEP 608.01(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20150371456 A1 (“Moore”).

Claim 1 repeats the subject matter of Claim 11 and rejected in like manner.

Regarding Claim 11, Moore discloses a delivery system (e.g., “system”) for delivering at least one replacement machine (e.g., “replacement vehicle”) to replace at least one broken-down machine (e.g., “vehicle breakdowns”) (see at least Abstract, ¶ 1 and Fig. 1, 2 and 4 with associated text. Fig.1 illustrates a machine.), comprising:
at least one transport vehicle for transporting the at least one broken-down machine (“dispatches…towing service”; see at least ¶ 21)
a dispatcher (e.g., “customer service agent using terminal 24”) for dispatching the at least one replacement machine (“dispatches…a replacement vehicle to the customer’s location”; see at least ¶ 21); and
a controller (e.g., “in-car device 10”) operably coupled to and in communication with the at least one broken-down vehicle (“all or part of device 10 may be integrated into vehicle 12…In-car device 10 may be any suitable device of a size and configuration to be conveniently located in vehicle 12, as long as the device includes a microprocessor, a memory, wireless communications connectivity, and GPS capability.”; see at least ¶ 13), and the controller is configured for 
receiving information that includes standby location variables (e.g., “GPS data”) (see at least ¶ 5, 13 and 20-21. Moore’s invention utilizes GPS technology.), 
calculating a standby location for the at least one replacement vehicle based upon the standby location variables (see at least ¶ 21), and 
sending the standby location to the at least one replacement vehicle (see at least ¶ 21), and 
positioning the at least one replacement machine at the standby location (see at least ¶ 7, 21).
Moore does not directly discloses towing a replacement vehicle.
However, Moore teaches a towing service capable of towing any vehicle such as a replacement vehicle (The conjunction is “and/or” therefore any combination is possible; see at least ¶ 21).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Moore’s invention by incorporating towing a working vehicle to a roadside incident as taught by Moore in order to provide a substitute vehicle.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Moore and further in view of US 20200219332 A1 (“Shekar”).

Claim 2 repeats the subject matter of Claim 12 and rejected in like manner.

Regarding Claim 12, Moore does not directly disclose wherein the at least one transport vehicle comprises an autonomous or semi-autonomous transport vehicle.
However, Shekar teaches wherein the at least one transport vehicle comprises an autonomous (see at least ¶ 32) or (Only one option is required to satisfy an “or” limitation.) semi-autonomous transport vehicle.  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Moore Combination by incorporating autonomous roving maintenance vehicle as taught by Shekar in order to provide roadside assistance to vehicles requiring assistance (see ¶ 1).


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax